PER CURIAM:
La Monica Samuel appeals the district court’s order granting the Defendant’s motion for summary judgment and denying relief in her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Samuel v. Williamsburg James City County Sch. Bd., 540 F.Supp.2d 667 (E.D.Va.2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.